Exhibit 10.5

 

 

 

 

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of the 29th
day of December, 2011, between FSP 50 SOUTH TENTH STREET CORP., a Delaware
corporation (hereinafter called the “Borrower”), and FRANKLIN STREET PROPERTIES
CORP., a Maryland corporation (hereinafter called the “Lender”).

WITNESSETH:

WHEREAS, the Borrower and the Lender have entered into a Loan Agreement dated of
even date herewith (hereinafter, together with any extensions, amendments,
renewals, supplements, modifications, substitutions, restatements and
replacements thereof and therefor, called the “Loan Agreement”), pursuant to
which the Lender has agreed to make a loan to the Borrower in connection with
commercial real estate located in the City of Minneapolis, County of Hennepin,
State of Minnesota, legally described on Exhibit A attached hereto and hereby
made a part hereof (hereinafter called “Land”);

WHEREAS, in accordance with the Loan Agreement, the Borrower has executed and
delivered to the Lender its Promissory Note, dated of even date herewith, in the
principal face amount of $106,200,000.00 (hereinafter, together with any
extensions, amendments, renewals, supplements, modifications, substitutions,
restatements and replacements thereof and therefor, called the “Note”);

WHEREAS, to secure payment and performance of the obligations of the Borrower
under the Loan Agreement and the Note, the Borrower has executed and delivered
to the Lender a Combination Mortgage, Security Agreement and Fixture Financing
Statement of even date herewith (hereinafter, together with any extensions,
amendments, renewals, supplements, modifications, substitutions, restatements
and replacements thereof and therefor, called the “Mortgage”), covering, inter
alia, the Land and the buildings and improvements and certain furniture,
fixtures, furnishings, equipment, machinery and personal property owned by the
Borrower now or hereafter located thereon (hereinafter collectively called the
“Mortgaged Premises”); and

 

 

 

WHEREAS, the Lender, as a condition to making the loan evidenced by the Note and
the Loan Agreement (hereinafter called the “Loan”), has required the execution
of this Assignment.

NOW THEREFORE, In consideration of the premises, and in further consideration of
the sum of One Dollar ($1.00) paid by the Lender to the Borrower, the receipt
and sufficiency of which are hereby acknowledged, the Borrower does hereby
grant, transfer, set over, assign and deliver to the Lender all of the
Borrower’s right, title and interest in, to and under all leases, subleases,
licenses, concessions, tenancies, management agreements, operating agreements
and any other agreements creating the right of possession or the right of use
without a transfer of title, whether written or oral, now or hereafter existing,
and covering all or any part of the Mortgaged Premises, together with any and
all security deposits made thereunder, all extensions, amendments,
modifications, supplements, renewals and replacements of any thereof, and any
guaranties of and other security for the lessee’s, sublessee’s, licensee’s,
concessionaire’s, tenant’s, user’s, manager’s or operator’s (hereinafter
collectively called “Lessees”) obligations under any thereof, each of said
leases, subleases, licenses, concessions, tenancies and agreements now existing
and hereafter executed or entered, together with all such deposits, extensions,
amendments, modifications, renewals, replacements, guaranties and security,
being hereinafter collectively referred to as the “Leases”. In addition to the
foregoing, the Borrower does further hereby grant, transfer, set over and assign
to the Lender, and does hereby relinquish to the Lender, all of the Borrower’s
right to collect and enjoy, all of the rents, income, revenues, royalties,
issues and profits, including, without limitation, all amounts payable to the
Borrower on account of maintenance, repairs, taxes, insurance, utilities,
operating expenses, and common area or other charges by any party to any Lease
other than the Borrower, and all amounts paid in compromise or for cancellation
of any Lease by any party thereto other than the Borrower, now or hereafter
accruing or owing under or from Leases or otherwise from the Mortgaged Premises
or any part thereof, whether accruing before or after foreclosure of the
Mortgage or during any period of redemption therefrom (hereinafter collectively
called “Rentals”). All of said Leases and Rentals are being hereby granted,
transferred, set over and assigned for the purpose of securing:

(1) Payment of all indebtedness evidenced by the Note and the Loan Agreement
(including any amendments, extensions, renewals, supplements, restatements or
replacements thereof), of all other sums secured by the Mortgage and of all sums
payable by the Borrower hereunder; and 

(2) Performance and discharge of each and every obligation, covenant and
agreement of the Borrower contained herein, in the Note, in the Mortgage, in the
Loan Agreement and in any other instrument which secures or refers to the Note. 

A.     To protect the security of this Assignment, the Borrower covenants and
agrees as follows:

2

 

 

1.     The Borrower agrees to promptly, faithfully and diligently observe,
perform and discharge each and every term, condition, obligation, covenant and
agreement which the Borrower is now, or hereafter becomes, liable to observe,
perform or discharge under the Note, the Mortgage, the Loan Agreement and the
Leases; and at the sole cost and expense of the Borrower, to enforce or secure
the performance of each and every obligation, covenant, condition and agreement
to be performed by the Lessees under the Leases.

2.     The Borrower shall, at the Borrower’s sole cost and expense, appear in
and defend any dispute, action or proceeding arising under, growing out of or in
any manner connected with or affecting any of the Leases or the obligations,
duties or liabilities of the Borrower or any Lessee thereunder, and shall pay
all costs and expenses of the Lender, including attorneys’ fees (prior to trial,
at trial and on appeal), in connection with any such dispute, action or
proceeding in which the Lender may appear or with respect to which it may
otherwise incur costs or expenses, whether or not the Lender prevails therein.

3.     Should the Borrower fail to make any payment or to do any act as herein
provided, then the Lender may, but without obligation to do so, without notice
or demand to or upon the Borrower, and without releasing the Borrower from any
obligation hereunder, make or do the same in such manner and to such extent as
the Lender may deem necessary or desirable to protect the security hereof,
including specifically, without limiting its general powers, appearing in and
defending any action or proceeding purporting to affect the security hereof or
the rights or powers of the Lender hereunder, and observing, performing and
discharging all or any of the obligations, covenants and agreements of the
Borrower in the Leases contained. In exercising any such powers, the Lender may
pay its costs and expenses, employ counsel and incur and pay attorneys’ fees
(prior to trial, at trial and on appeal). The Borrower hereby grants to the
Lender an irrevocable power of attorney, coupled with an interest, to perform
all of the acts and things provided for in this section and in section C.2
hereof as the Borrower’s agent and in the Borrower’s name.

4.     The Borrower agrees to reimburse the Lender immediately, upon demand, for
all sums expended by the Lender under the authority hereof, together with
interest thereon at the Default Rate specified in the Loan Agreement from the
date expended, and the same shall be added to the indebtedness evidenced by the
Note and shall be secured hereby and by the Mortgage.

5.     Until the indebtedness secured hereby shall have been paid in full, to
assign to the Lender any and all subsequent Leases upon all or any part of the
Mortgaged Premises upon the same or substantially the same terms and conditions
as are herein contained, and to make, execute and deliver to the Lender, upon
demand, any and all instruments that may be necessary or desirable therefor or
to otherwise effectuate the terms of this Assignment. The terms and conditions
of this Assignment shall, however, apply to any such subsequent Leases, whether
or not such instruments are executed or delivered by the Borrower.

6.     Intentionally Deleted.

7.     Intentionally Deleted.

3

 

 

8.     Each Lease shall remain in full force and effect despite any merger of
the interest of the Borrower and any Lessee thereunder; the Borrower shall not
transfer fee title to the Mortgaged Premises to any Lessee, without the prior
written consent of the Lender; and no such transfer shall relieve the Borrower
of any liability to the Lender, unless the Lender specifically agrees otherwise
in writing.

9.     The Borrower shall deliver to the Lender, promptly upon receipt of a
written request therefor from the Lender, a duly executed tenant estoppel
certificate from any Lessee, in the Lender’s form.

10.     The Borrower shall deliver to the Lender, promptly upon receipt of a
written request therefor from the Lender, all security deposits held by the
Borrower pursuant to the terms of the Leases, which the Lender shall then hold
and disburse in accordance with the terms of the Leases.

B.     The Borrower hereby covenants and represents and warrants to the Lender
that:

1.     The Borrower has good right and lawful authority to grant, transfer, set
over and assign, and, other than the Mortgage, has not executed any prior
unreleased assignment, alienation, pledge, encumbrance, or transfer of, its
rights, title and interest in, to and under the Leases and to and in the
Rentals, or otherwise encumbered the same.

2.     The Borrower has not performed or committed any act or executed any
instrument, and is not bound by any law, statute, regulation, order, mortgage,
indenture, contract or agreement, which might prevent the Lender from operating
under any of the terms and conditions hereof, or which would limit the Lender in
such operation, or which would imperil the Lender’s first and prior interest in
the Leases and Rentals hereby assigned.

3.     No Rental has been or will be paid by any Lessee, nor has been or will be
collected or accepted by the Borrower, under any Lease for more than one (1)
month in advance, and the payment of none of the Rentals to accrue for any
portion of the Mortgaged Premises has been or will be in any other manner
anticipated, waived, released, excused, reduced, discounted, or otherwise
discharged, altered or compromised by the Borrower.

4.     The Borrower shall not execute or agree to, and shall not permit to occur
by operation of law any other assignment, alienation, pledge, encumbrance or
transfer of any of its rights, title or interest in, to or under the Leases or
the Rentals, without the Lender’s prior written consent.

5.     All Leases which have been executed on or before the date hereof are in
full force and effect, and there is no default now existing under any Lease, nor
has any event occurred which, with the passage of time and/or the giving of
notice, would constitute a default under any Lease.

6.     The Borrower shall not permit any of the Leases to become subordinate to
any lien other than the liens hereof and of the Mortgage.

4

 

 

C.     It is mutually agreed that:

1.     This is a present, absolute, effective, irrevocable and completed
assignment by the Borrower to the Lender of the Leases and the Rentals and of
the right to collect and apply the same, which is not contingent upon the Lender
being in possession of the Mortgaged Premises. However, so long as there exists
no event of default under the Note, under the Mortgage, under the Loan Agreement
or under any other instrument which secures or refers to the Note (herein called
“Other Security Instrument”), and no default exists in the performance of any
obligation, covenant or agreement herein contained which is not cured within the
cure period, after notice, provided for the cure of such default by the Loan
Agreement, if any (herein called an “event of default”), the Borrower shall have
a conditional opportunity to collect, but not more than one (1) month in
advance, all Rentals, in trust for the Lender, and to use the same for payment
of Impositions (as that term is defined in the Mortgage), insurance premiums
which the Borrower is required to pay under and pursuant to the Mortgage, all
other costs and expenses which the Borrower is required to pay under and
pursuant to the Note, to the Mortgage, to the Loan Agreement and to this
Assignment, and the indebtedness secured hereby, as and when due, before using
said Rentals for any other purpose, and the excess only shall be the Borrower’s
absolute property.

2.     Upon or at any time after the occurrence of an event of default
hereunder, under the Note, under the Mortgage, under the Loan Agreement or under
any Other Security Instrument, or if any representation or warranty made by the
Borrower to the Lender in connection with the Loan is untrue in any material
respect, the Lender may, at its option, but without obligation to do so, without
notice to or consent of the Borrower, either in person or by agent, without
regard for the adequacy of the security for the indebtedness secured hereby, the
commission of waste or the solvency of the Borrower, with or without bringing
any action or proceeding, or by a receiver or trustee to be appointed by a
court, enter upon, take possession of, maintain, manage and operate the
Mortgaged Premises, make, execute, enforce, modify, alter, cancel and accept the
surrender of Leases (whether or not the same extend beyond the term of the
Mortgage), obtain or evict tenants, fix or modify Rentals, refund and collect
security deposits, and do any acts which the Lender deems proper to protect the
security hereof, and either with or without taking possession of the Mortgaged
Premises, in its own name or in the name of the Borrower, sue for or otherwise
demand, collect, receive, and give receipts for all Rentals, and apply the same
upon the costs of collection thereof, including the fees and costs of agents and
attorneys employed by the Lender; upon the costs of managing, operating and
leasing the Mortgaged Premises, including Impositions, insurance, maintenance,
repairs, improvements (including but not limited to tenant improvements), the
fees of professional managing agents, architects, engineers and appraisers,
license and permit fees, leasing fees and commissions, and the Lender’s
out-of-pocket expenses; and upon any indebtedness secured hereby, in such order
as the Lender may determine, subject to applicable statutory requirements, if
any, and to the requirements of Section 1.14 of the Mortgage. The Lender or such
a receiver or trustee shall be entitled to remain in possession of the Mortgaged
Premises and to collect the Rentals throughout any statutory period of
redemption from a foreclosure sale. The entering upon and taking possession of
the Mortgaged Premises, the collection of the Rentals and the application
thereof as aforesaid shall not cure or waive any event of default or waive,
modify or affect any notice of default under the Note, under the Mortgage, under
the Loan Agreement, under any Other Security Instrument or hereunder, or
invalidate any act done pursuant to such event of default or

5

 

 

notice of default. The Lender may, without entering into possession or pursuing
any other remedy as provided in this section or at law or in equity, or in
conjunction with such possession or pursuit of other remedy, give notice to any
or all Lessees authorizing and directing said Lessees to pay Rentals directly to
the Lender. If a Lessee receives such a notice, the Borrower hereby directs such
Lessee to make payment pursuant thereto, and it shall be conclusively presumed,
as between the Borrower and such Lessee, that the Lessee is obligated and
entitled to make such payment to the Lender, and that such payment constitutes
payment of Rentals under the Lease in question. Such notice may be given either
in the Lender’s or in the Borrower’s name. The Borrower shall in every way
facilitate the payment of Rentals to the Lender, when the Lender has the right
to receive the same hereunder. The Lender shall be accountable only for Rentals
actually collected hereunder and not for the rental value of the Mortgaged
Premises. The Lender shall not be liable for any security deposit made by any
Lessee unless and until the Lender comes into actual, physical possession and
control thereof. Failure of the Lender to collect, or discontinuance by the
Lender from collecting, at any time, and from time to time, any Rentals, shall
not in any manner affect the rights of the Lender to thereafter collect the
same.

3.     The Lender shall have the right, under this Assignment, to take
possession of and use, without rental or charge, any fixtures, equipment,
furniture, appliances, personal property, books of account and records of the
Borrower or its agents located in or constituting a part of the Mortgaged
Premises in connection with the Lender’s occupancy, management and operation of
the Mortgaged Premises. The Lender shall be deemed to be the creditor of any
Lessee in respect of any assignment for the benefit of creditors and any
bankruptcy, arrangement, reorganization, insolvency, dissolution, receivership
or other debtor-relief proceeding affecting such Lessee; provided, however, that
the Lender shall not be obligated to file timely claims in such proceedings or
to otherwise pursue any creditor’s rights therein.

4.     The Lender shall not be deemed to be a partner of, or a joint venturer
with, the Borrower with respect to the Mortgaged Premises or to be a participant
of any kind in the management or operation of the Mortgaged Premises. The Lender
shall not be obligated to perform or discharge, nor does it hereby undertake to
perform or discharge, any obligation, duty or liability under any Lease, or with
respect to the Mortgaged Premises or the inspection, maintenance or repair
thereof, under or by reason of this Assignment, and the Borrower shall and does
hereby agree to defend and indemnify the Lender against, and to hold it harmless
from, any and all liability, loss or damage which the Lender may or might incur
under the Leases, by reason of any death, personal injury or property damage
occurring on or about the Mortgaged Premises, or otherwise under or by reason of
this Assignment and against and from any and all claims and demands whatsoever
which may be asserted against the Lender by reason of any alleged obligation or
undertaking on its part to perform or discharge any of the terms, covenants or
agreements contained in any Lease, or by reason of any such death, personal
injury or property damage. Should the Lender incur any such liability, loss or
damage under any Lease, by reason of any such death, personal injury or property
damage, or under or by reason of this Assignment, or as a result of or in
defending against any such claims or demands, the amount thereof, including
costs, expenses and attorneys’ fees (including such costs, expenses and fees
prior to trial, at trial and on appeal), together with interest thereon at the
Default Rate specified in the Loan Agreement from the date incurred, shall be
secured hereby and by the Mortgage, and the Borrower shall reimburse the Lender
therefor immediately upon demand. Neither this Assignment, nor the exercise by
the Lender of its rights hereunder, shall be deemed to constitute the Lender a
mortgagee in possession of the Mortgaged Premises, unless the Lender elects in
writing to be so constituted.

6

 

 

5.     If any event of default shall occur under the Note, under the Mortgage,
under the Loan Agreement, under any Other Security Instrument or hereunder, or
if any representation or warranty made by the Borrower to the Lender in
connection with the loan evidenced by the Note is untrue in any material
respect, then the Lender may, at its option, declare all sums secured hereby
immediately due and payable, and, in addition to making available to the Lender
any remedies for default herein set forth, such event of default or breach of
representation or warranty shall, at the Lender’s sole option, constitute and be
deemed to be an event of default under the Mortgage, entitling the Lender to
every and all rights and remedies therein contained, in addition to those rights
and remedies herein set forth, without regard to the adequacy of security for
the indebtedness secured hereby, the commission of waste or the insolvency of
the Borrower.

6.     Upon the payment in full of all indebtedness secured hereby, as evidenced
by the recording or filing of any instrument of satisfaction or full release of
the Mortgage, unless there shall have been recorded another mortgage in favor of
the Lender covering all or any portion of the Mortgaged Premises, this
Assignment shall become and be void and of no further effect.

7.     All rights, powers and remedies provided herein may be exercised only to
the extent that the exercise thereof does not violate any applicable law, and
they are intended to be limited to the extent necessary so that they will not
render this Assignment invalid, unenforceable or not entitled to be recorded,
registered or filed under any applicable law. If any term of this Assignment
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the other terms hereof shall be in no way affected
thereby. The Lender shall be entitled to all rights and remedies available
hereunder, under the Note, under the Mortgage, under the Loan Agreement, under
any Other Security Instrument, at law, in equity or under statute now and/or at
the time of exercise thereof, even though such rights and remedies were not
available on the date first above written, and all such rights and remedies may
be exercised at any time and from time to time concurrently, separately,
successively and in any order of preference, at the Lender’s sole discretion.

8.     The covenants and agreements herein contained shall bind, and the rights
hereunder shall inure to, the respective heirs, executors, administrators,
personal representatives, legal representatives, successors and assigns of the
Borrower and the Lender; provided, however, that nothing in this section is
intended to be or shall be construed as a waiver of the rights of the Lender
under Section 1.13 of the Mortgage.

9.     This Assignment is given as security in addition to the security of the
Mortgage, and not as part of the security of the Mortgage. All rights and
remedies herein conferred may be exercised whether or not foreclosure
proceedings are pending under the Mortgage and during any statutory period of
redemption. The Lender shall not be required to resort first to the security of
this Assignment or of the Mortgage before resorting to the security of the
other, and the Lender may exercise the security hereof and of the Mortgage
concurrently or independently and in any order of preference, all rights and
remedies of the Lender set forth

7

 

 

herein, in the Note, in the Mortgage, in the Loan Agreement, in the Other
Security Instruments, at law, in equity, under statute and by contract being
cumulative. No failure by the Lender to avail itself of any of the terms,
covenants or conditions of this Assignment for any period of time shall be
deemed to constitute a waiver thereof. The Lender shall have the right to assign
the Borrower’s rights, title and interests in, to and under any Leases and in
and to the Rentals to any other or subsequent holder of the Note or any
participant therein, or to any person, party or entity which acquires title to
the Mortgaged Premises through foreclosure or otherwise, and any such assignees
shall have all of the rights, remedies and powers provided to the Lender herein.
All words and phrases used herein shall be construed to include the singular or
plural number and the masculine, feminine or neuter gender, as may be
appropriate under the circumstances.

10.     All notices, demands or documents which are required or permitted to be
given or served hereunder shall be in writing, shall be given or served in any
manner provided for the giving or service of notices in the Loan Agreement, and
shall be deemed given or served as and when specified in the Loan Agreement, if
addressed as follows:

 

If to the Borrower: FSP 50 SOUTH TENTH STREET CORP.   401 Edgewater Place, Suite
200    Wakefield, Massachusetts  01880    Attention: General Counsel       If to
the Lender: FRANKLIN STREET PROPERTIES CORP.   401 Edgewater Place, Suite 200   
Wakefield, Massachusetts  01880    Attention: General Counsel  

 

Each party hereto may change its above-stated address from time to time to
another address in the United States of America by serving written notice of the
change upon the other party hereto as above provided at least ten (10) days
prior to the effective date of said change.

11.     This Assignment, and the interpretation and enforcement thereof, shall
be governed by the internal laws of the State of Minnesota, without giving
effect to conflict of laws principles thereof.

12.    The provisions of Section I.11 of the Loan Agreement are hereby
incorporated by reference into this Assignment to the same extent and with the
same force and effect as if fully set forth herein.

13.    THE BORROWER, BY EXECUTION HEREOF, AND THE LENDER, BY ACCEPTANCE HEREOF,
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING
TO THIS ASSIGNMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

 

IN WITNESS WHEREOF, the Borrower has caused this Assignment to be duly executed
as of the day and year first above written.

FSP 50 SOUTH TENTH STREET CORP.,
a Delaware corporation

 

By: /s/ George J. Carter
Name: George J. Carter
Title: President



Borrower

COMMONWEALTH OF MASSACHUSETTS )   )  ss. COUNTY OF MIDDLESEX )

 

The foregoing instrument was acknowledged before me this 22nd day of December,
2011, by George J. Carter, the President of FSP 50 SOUTH TENTH STREET CORP., a
corporation under the laws of the State of Delaware, on behalf of said
corporation.

/s/ Judy E. Forester

Notary Public

 

 

 

 

This Instrument Was Drafted By, and

after recording return to:

 

DORSEY & WHITNEY LLP (avd)

50 South Sixth Street, Suite 1500

Minneapolis, Minnesota 55402

 

9

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Parcel 1 (Office Tower Parcel):

Tracts D, I, M, N, O, P, T, X, Z and CC, Registered Land Survey No. 1717, Files
of Registrar of Titles, County of Hennepin, State of Minnesota.

Being registered land as is evidenced by Certificate of Title No. 1193168.

Parcel 2 (Additional Retail Parcel):

Tracts C, E, F, J, L, S, W, BB and EE, Registered Land Survey No. 1717, Files of
Registrar of Titles, County of Hennepin, State of Minnesota.

Being registered land as is evidenced by Certificate of Title No. 1193168.

Parcel 3 (Public Parking Garage Parcel):

Together with the optionee's interest in the following described land pursuant
to that certain Parking Garage Parcel Right of First Offer Agreement executed by
the City of Minneapolis, as optionor, and Ryan 900, LLC, a Minnesota limited
liability company, as optionee, a memorandum of which was filed on October 18,
2000, as Document No. 3324809 for which the optionee's interest was assigned to
RC-NRI, LLC, a Delaware limited liability company by Assignment and Assumption
of Parking Garage Parcel Right of First Offer dated September 29, 2000, filed
October 18, 2000, as Document No. 3324812 as limited and affected by Limited
Assignment of Right of First Offer (Parking Garage Parcel) dated August 29,
2001, filed October 16, 2001, as Document No. 3446934 AND as amended by First
Amendment to Parking Garage Parcel Right of First Offer Agreement dated August
29, 2001, filed October 16, 2001, as Document No. 3446924. RC-NRI, LLC converted
to and changed its name to RC-NRI, LLLP, a Delaware limited liability limited
partnership as evidenced by Document Nos. 3555886 and 3569022 and for which the
optionee’s interest was assigned to FSP 50 South Tenth Street Corp. a Delaware
corporation by Assignment and Assumption of Parking Garage Parcel Right of First
Offer dated November 8, 2006, filed November 9, 2006, as Document No. 4325223.

Tracts A, B, G and K, Registered Land Survey No. 1717, Files of the Registrar of
Titles, County of Hennepin, State of Minnesota.

Being registered land as is evidenced by Certificate of Title No. 1072167.

Parcel 4 (REOA):

Together with the appurtenant easements contained in that certain Reciprocal
Easement and Operation Agreement dated September 27, 2000, filed October 18,
2000, as Document No. 3324805 as amended by First Amendment to Reciprocal
Easement and Operation Agreement dated August 24, 2001, filed October 16, 2001,
as Document No. 3446930 and as amended by Second Amendment to Reciprocal
Easement and Operation Agreement dated November 8, 2006, filed November 9, 2006,
as Document No. 4325224. Certain Ryan 900, LLC rights were assigned to Target
Corporation, a Minnesota corporation by that certain Assignment of Reciprocal
Easement and Operation Agreement dated August 29, 2001, filed October 16, 2001,
as Document No. 3446932.

 

 

 

Parcel 5 (9th Street Skyway):

Together with an undivided 50% interest of fee simple ownership, together with
all additional easement and other rights provided therein in that certain
Agreement for Skyway Construction, Operation, Maintenance, and Easements (9th
Street Skyway) dated December 28, 1998, filed July 30, 1999, as Document No.
3187400 as amended by First Amendment dated November 18, 1999, filed March 29,
2000, as Document No. 3268304 and as amended by Declaration of Legal Description
dated August 24, 2001, filed October 16, 2001, as Document No. 3446909.

Parcel 6 (10th Street Skyway):

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (10th Street Skyway) dated December 28, 1998, filed July 30, 1999, as
Document No. 7154888 as amended by First Amendment dated November 18, 1999,
filed October 18, 2000, as Document No. 3324807 and as amended by Declaration of
Legal Description dated August 24, 2001, filed October 16, 2001, as Document No.
3446907.

Parcel 7 (LaSalle Avenue Skyway):

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance, and
Easements (LaSalle Avenue Skyway) dated May 18, 2000, filed August 7, 2000, as
Document No. 3302944 as amended by Declaration of Legal Description dated August
24, 2001, filed October 16, 2001, as Document No. 3446908.

Parcel 8 (Nicollet Mall Skyway):

Together with all fee simple and other ownership rights in the pedestrian
walkway, together with all additional easement and other rights provided therein
in that certain Agreement for Skyway Construction, Operation, Maintenance and
Easements (Nicollet Mall Skyway) dated January 29, 1999, filed July 30, 1999, as
Document No. 7154889 as amended by First Amendment dated November 18, 1999,
filed March 31, 2000, as Document No. 3268892 and as amended by Declaration of
Legal Description dated August 24, 2001, filed October 16, 2001, as Document No.
3446910.

Parcel 9 (Parking Agreement):

Together with the appurtenant rights contained in that certain Public Parking
Garage Parking Agreement dated November 18, 1999, filed October 18, 2000, as
Document No. 3324810 as assigned by Assignment of Public Parking Garage Parking
Agreement dated September 29, 2000, filed October 16, 2001, as Document No.
3446922 and as amended by First Amendment to Public Parking Garage Parking
Agreement dated August 29, 2001, filed October 16, 2001, as Document No.
3446923.

 

11

 

 

